Title: Thomas Jefferson to Fitzwhylsonn & Potter, 13 May 1817
From: Jefferson, Thomas
To: Fitzwhylsonn & Potter


          
            Messrs Fitzwhylson & Potter
            Monticello
May 13. 17.
          
          Within a very few days a trusty boatman will go from Milton to Richmond, whom I will direct to call on you in the hope that the books I sent you for binding will be ready; as also the Edinburgh reviews. be pleased to send with them
          Oliver Evans’s Mill-book
          McMahon’s gardening
          the laws of the last session of our legislature (in boards) if ready or whenever they shall come out. Accept the assurance of my respect.
          Th: Jefferson
        